DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 4, and 8 are amended by applicant leaving claims 1-2 and 4-10 pending in the current application and examined below.
Allowable Subject Matter
Claims 1-2, and 4-10 are ALLOWED.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
With respect to the 112(a) written description rejection in the Final Office Action mailed January 27, 2022, applicant has deleted “layer-by-layer covering structure” and amended to recite that the outer layer material of the coiled blank covers an inner-layer material of the coiled blank body. It is agreed with applicant (Applicant’s remarks, pg. 5 last paragraph – pg. 6 first paragraph) that these amendments have support from the second full paragraph on page 3 of the original specification and from the fire full paragraph on page 4. Therefore the rejection is withdrawn. 
Similarly, the deletion of “porous” in claim 4 cures the 112(a) issue and that rejection is also withdrawn.
The closest prior art to the claims is US 4562039 A of Koehler.
Koehler discloses a method of making a porous metal article (Koehler, abstract), where its porous metal article uses a metal support which is preferably a metal wire mesh screen (Koehler, col 2, lines 36-38). Koehler discloses that the wire mesh screen is coated with a metal particulate suspension (Koehler, col 3, lines 21-28; see also Fig 1). Koehler discloses that the impregnated wire mesh screen is carried to calendaring rolls where it may be compressed as desired (Koehler, col 4, lines 7-10; see also Fig 1). Finally, Koehler discloses that the impregnated wire mesh screen is sintered (Koehler, col 4, lines 11-14; see also Fig 1) and then rolled (Koehler, col 4, lines 14-16; see also Fig 1). However, Koehler does not disclose sintering a coiled blank body nor performing plastic working to the coiled blank body. As such, claim 1 is free from the art. 
As claim 1 is free from the art, claims 2 and 4-10 are free from the art due at least to their dependency from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733